


Exhibit 10.3
FORM OF AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT is entered into effective as of
______________ by and between XXXX (the “Executive”) and Align Technology, Inc.,
a Delaware corporation (the “Company”). This Agreement supersedes and replaces
in its entirety that certain Amended and Restated Employment Agreement dated
_________between the Executive and the Company (the “Prior Agreement”).
WHEREAS, the Company and Executive (the “Parties”) have previously entered into
the Prior Agreement pursuant to which the Parties agreed to certain terms and
conditions related to Executive's employment with the Company and certain other
related matters.


WHEREAS, Section 9(b) of the Prior Agreement provides that the Prior Agreement
may be modified if it is agreed to in writing and signed by Executive and the
Company.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties hereto agree as follows:


1.Duties and Scope of Employment.
(a)Position. For the term of the Executive's employment under this Agreement
(“Employment”), the Company agrees to employ the Executive in the position of
______________. The Executive shall continue to report to the Chief Executive
Officer (the “CEO”). The Executive continues to accept such employment and
agrees to discharge all of the duties normally associated with said position,
and to faithfully and to the best of Executive's abilities perform such other
services consistent with Executive's position as Senior Vice President, Business
Operations as may from time to time be assigned to Executive by the CEO.
(b)Obligations to the Company. During the term of the Executive's Employment,
the Executive shall devote Executive's full business efforts and time to the
Company. The Executive reaffirms his agreement to not actively engage in any
other employment, occupation or consulting activity for any direct or indirect
remuneration without the prior approval of the CEO, provided, however, that the
Executive may, without the approval of the CEO, serve in any capacity with any
civic, educational or charitable organization. The Executive may own, as a
passive investor, no more than one percent (1%) of any class of the outstanding
securities of any publicly traded corporation.
(c)No Conflicting Obligations. The Executive represents and warrants to the
Company that Executive is under no obligations or commitments, whether
contractual or otherwise, that are inconsistent with Executive's obligations
under this Agreement. The Executive represents and warrants that the Executive
will not use or disclose, in connection with the Executive's employment by the
Company, any trade secrets or other proprietary information or intellectual
property in which the Executive or any other person has any right, title or
interest and that the Executive's employment by the Company as contemplated by
this Agreement will not infringe or violate the rights of any other person or
entity. The Executive represents and warrants to the Company that the Executive
has returned all property and confidential information belonging to any prior
employers.
2.Cash and Incentive Compensation.
(a)Salary. The Company shall pay the Executive as compensation for the
Executive's services a base salary at a gross annual rate for fiscal 2012 of
_______________, payable in accordance with the Company's standard payroll
schedule. The compensation specified in this Subsection (a), together with any
adjustments by the Company from time to time, is referred to in this Agreement
as “Base Salary.”
(b)Target Bonus. The Executive shall be eligible to participate in an annual
bonus program that will provide the Executive with an opportunity to earn a
potential annual bonus equal to 70% of the Executive's Base Salary. The amount
of the bonus shall be based upon the performance of the Executive, as set by the
individual performance objectives described in this Subsection, and the Company
in each calendar year, and shall be paid by no later than March 1 of the
following year, contingent on the Executive remaining employed by the Company as
of such date. The Executive's individual performance objectives and those of the
Company's shall be set by the CEO after consultation with the Executive by no
later than March 31, of each calendar year. Any bonus awarded or paid to the
Executive will be subject to the discretion of the Board.
(c)Incentive Awards. Executive will continue to be eligible to receive awards of
stock options, restricted stock, restricted stock units or other equity awards
pursuant to any plans or arrangements the Company may have in effect from time
to time. The Board or its committee will determine in its discretion whether
Executive will be granted any such equity awards and the terms of any such award
in accordance with the terms of any applicable plan or arrangement that may be
in effect from time to time. The parties agree that as of the Effective Date,
Executive has been granted the equity compensation awards identified on Exhibit
A hereto, each of which is subject to the terms of this Agreement and, to the
extent not in conflict




--------------------------------------------------------------------------------




with this Agreement, the Company stock plan and the award agreement under which
such award was granted (the “Equity Plan & Agreements”).


3.Vacation and Executive Benefits. During the term of the Executive's
Employment, the Executive shall continue to be eligible to accrue 17 days
vacation per year on a pro-rata basis throughout the year, in accordance with
the Company's standard policy for senior management, including provisions with
respect to maximum accrual, as it may be amended from time to time. During the
term of the Executive's Employment, the Executive shall be eligible to
participate in any employee benefit plans maintained by the Company for senior
management, subject in each case to the generally applicable terms and
conditions of the plan in question and to the determinations of any person or
committee administering such plan, and to the right of the Company to make
changes in such plans from time to time.
4.Business Expenses. During the term of the Executive's Employment, the
Executive shall be authorized to incur necessary and reasonable travel,
entertainment and other business expenses in connection with her duties
hereunder. The Company shall reimburse the Executive for such expenses upon
presentation of an itemized account and appropriate supporting documentation,
all in accordance with the Company's generally applicable policies.
5.Term of Employment.
(a)Basic Rule. The Executive's Employment with the Company shall be “at will,”
and either the Executive or the Company may terminate the Executive's Employment
at any time, for any reason, with or without Cause. Any contrary
representations, which may have been made to the Executive shall be superseded
by this Agreement. This Agreement shall constitute the full and complete
agreement between the Executive and the Company on the “at will” nature of the
Executive's Employment, which may only be changed in an express written
agreement signed by the Executive and a duly authorized officer of the Company.
(b)Termination. The Company may terminate the Executive's Employment at any time
and for any reason (or no reason), and with or without Cause, by giving the
Executive notice in writing. The Executive may terminate the Executive's
Employment by giving the Company fourteen (14) days advance notice in writing.
The Executive's Employment shall terminate automatically in the event of
Executive's death. Notwithstanding anything to the contrary, upon Executive's
termination due to death or Disability, Executive shall only be entitled to the
payments and benefits provided under Section 5(c)(i) - (v) below.
(c)Rights Upon Termination. In the event the Executive's employment with the
Company terminates for any reason, Executive will be entitled to any (i) unpaid
base salary accrued up to the effective date of termination; (ii) unpaid, but
earned and accrued annual incentive; (iii) benefits or compensation as provided
under the terms of any employee benefit and compensation agreements or plans
applicable to the Executive; (iv) unreimbursed business expenses required to be
reimbursed to the Executive, and (v) rights to indemnification Executive may
have under the Company's Articles of Incorporation, Bylaws, the Agreement, or
separate indemnification agreement, as applicable. Except as expressly provided
in Section 6, upon the termination of the Executive's Employment pursuant to
this Section 5, the Executive shall only be entitled to the compensation,
benefits and reimbursements described in Sections 2, 3 and 4 for the period
preceding the effective date of the termination. The payments under this
Agreement shall fully discharge all responsibilities of the Company to the
Executive.
(d)Termination of Agreement. The termination of this Agreement shall not limit
or otherwise affect any of the Executive's obligations under Section 7.
6.Termination Benefits.
(a)General Release Agreement. Any other provision of this Agreement
notwithstanding, Subsections (b), (c) or (d) below shall not apply unless
(i) the Executive has executed a General Release Agreement in a form prescribed
by the Company which will include a provision whereby the Executive waives and
releases with irrevocable effect all known and unknown claims that the Executive
may then have against the Company or persons affiliated with the Company which
are waivable under applicable law, and (ii) the Executive has, pursuant to such
General Release Agreement, agreed not to prosecute any legal action or other
proceeding based upon any of such claims. to the full extent permissible under
applicable law, and (iii) the Executive has, pursuant to such General Release
Agreement, acknowledged Executive's continuing obligations under this Agreement
and the Proprietary Information & Invention Assignment Agreement referenced
below, and (iv) the General Release Agreement has become effective and
irrevocable within sixty (60) days following the date of the Executive's
termination of employment. Any benefits under this Agreement that would be
considered deferred compensation under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) and the final regulations and official guidance
promulgated thereunder (“Code Section 409A”) will be paid on, or, in the case of
installments, will not commence until, the sixtieth (60th) day following the
Executive's separation from service, or, if later, such time as required by
Section 6(i) of this Agreement. Any installment payments that would have been
made to Executive during the sixty (60) day period immediately following
Executive's separation from service but for the preceding sentence will be paid
to Executive on the sixtieth (60th) day following Executive's separation from
service, or, if later, such time as required by Section 6(i) of this Agreement
and the remaining payments shall be made as provided in this Agreement.




--------------------------------------------------------------------------------




(b)Termination without Cause. If, during the term of this Agreement, and not in
connection with a Change of Control as addressed in Subsection (c) below, the
Company terminates Executive's Employment without Cause or the Executive resigns
for Good Reason, then:
(i)as of the date of termination of Employment, Executive shall immediately
conditionally vest in an additional number of shares:
(A)
under all outstanding options and restricted stock units as if the Executive had
performed twelve (12) additional months of service; and

(B)
under all outstanding market stock units as is calculated pursuant to the terms
of the applicable market stock unit agreement between the Company and the
Executive,

subject to Executive's execution of the General Release Agreement described
above with irrevocable effect and suspension of exercise rights with respect to
such conditionally vested shares until such execution;
(ii)the Company shall pay the Executive, in a lump sum upon the effectiveness of
the General Release to be executed by Executive in accordance with Section 6(a)
above, an amount equal to: (x) the then current year's Target Bonus prorated for
the number of days of Executive is employed in said year; (y) one year's Base
Salary; and (z) the greater of the then current year's Target Bonus or the
actual prior year's bonus. The Executive's Base Salary shall be paid at the rate
in effect at the time of the termination of Employment.
(c)Upon a Change of Control. In the event of the occurrence of a Change in
Control while the Executive is employed by the Company:
(i)the Executive shall immediately vest in an additional number of shares:
(A)
under all outstanding options and restricted stock units as if the Executive had
performed twelve (12) additional months of service; and

(B)
under all outstanding market stock units as is calculated pursuant to the terms
of the applicable market stock unit agreement between the Company and the
Executive; and

(ii)if within twelve (12) months following the occurrence of the Change of
Control, one of the following events occurs:
(A) the Executive's employment is terminated by the Company without Cause; or
(B) the Executive resigns for Good Reason
then, in lieu of the benefits provided under Section 6(b), the Executive shall
immediately conditionally vest as to all shares under all outstanding options
and restricted stock units, subject to Executive's execution of the General
Release Agreement described above with irrevocable effect and suspension of
exercise rights with respect to such conditionally vested shares until such
execution, and the Company shall pay the Executive, in a lump sum, an amount
equal to: (i) the then current year's Target Bonus prorated for the number of
days of Executive is employed in said year; (ii) one year's Base Salary; and
(iii) the greater of the then current year's Target Bonus or the actual prior
year's bonus. The Executive's Base Salary shall be paid at the rate in effect at
the time of the termination of Employment.
 
(d)Health Insurance. If Section 6(b) or 6(c) above applies, and if the Executive
elects to continue the Executive's health insurance coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
following the termination of Employment, within the time period prescribed
pursuant to COBRA, then the Company shall pay the Executive's monthly premium
under COBRA for COBRA coverage for the Executive until the earliest of (i) 12
months following the termination of the Executive's Employment, or (ii) the date
upon which the Executive commences employment with an entity other than the
Company. In addition, and notwithstanding anything to the contrary in this
Section 6, if the Company determines in its sole discretion that it cannot
provide the COBRA benefits without potentially violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company will in lieu thereof provide to the Executive a taxable lump sum
payment in an amount equal to the monthly COBRA premium that the Executive would
be required to pay to continue the Executive's group health coverage in effect
on the date of the Executive's termination of employment (which amount will be
based on the premium for the first month of COBRA coverage) for 12 months
following the termination, which payment will be made regardless of whether the
executive elects COBRA continuation coverage.
(e)Definition of “Cause.” For all purposes under this Agreement, “Cause” shall
mean any of the following:
(i)Unauthorized use or disclosure of the confidential information or trade
secrets of the Company;
(ii)Any breach of this Agreement or the Employee Proprietary Information and
Inventions Agreement between the Executive and the Company;
(iii)Conviction of, or a plea of “guilty” or “no contest” to, a felony under the
laws of the United States or any state thereof;




--------------------------------------------------------------------------------




(iv)Misappropriation of the assets of the Company or any act of fraud or
embezzlement by Executive, or any act of dishonesty by Executive in connection
with the performance of her duties for the Company that adversely affects the
business or affairs of the Company;
(v)Intentional misconduct; or
(vi)the Executive's failure to satisfactorily perform the Executive's duties
after having received written notice of such failure and at least thirty (30)
days to cure such failure.
The foregoing shall not be deemed an exclusive list of all acts or omissions
that the Company may consider as grounds for the termination of the Executive's
Employment.
(f)Definition of “Disability.” For all purposes under this Agreement,
“Disability” shall beam a disability under Section 22(e)(3) of the Code.
(g)Definition of “Good Reason.” For all purposes under this Agreement, subject
to the notice and cure period described below, the Executive's resignation for
“Good Reason” shall mean the Executive's resignation upon written notice to the
Company delivered within ninety (90) days after the occurrence of any one or
more of the following events and with an effective date within such ninety-
(90-) day period:
(i)The Executive's position, authority or responsibilities being significantly
reduced;
(ii)The Executive being asked to relocate the Executive's principal place of
employment such that the Executive's commuting distance from the Executive's
residence prior to such relocation is increased by over thirty-five (35) miles;
(iii)The Executive's annual Base Salary or bonus being materially reduced; or
(iv)The Executive's benefits being materially reduced.
The Executive shall provide written notice to the Company at least thirty (30)
days prior to the effective date of Executive's resignation, identifying the
event or events Executive claims constitute Good Reason and describing in
reasonable detail the fact supporting the claim. The Company shall have at least
thirty (30) days to take action to remedy the condition claimed by the Executive
as Good Reason, but shall have no obligation to take such action. In the event
the Company remedies the condition then Good Reason shall be deemed not to
exist. At the expiration of the remedial period and prior to the effective date
of Executive's resignation, Executive shall provide written notice to the
Company, stating whether Executive (A) withdraws Executive's resignation based
on the Company's remedy of the condition, (B) chooses to resign anyway
notwithstanding such remedy, or (C) claims the condition has not been remedied
and chooses to resign based on a claim of Good Reason. In the absence of such
notice, Executives resignation shall become effective and Executive shall be
deemed to have resigned without Good Reason.
(h)Definition of “Change of Control.” For all purposes under this Agreement,
“Change of Control” shall mean any of the following:
(i)a sale of all or substantially all of the assets of the Company;
(ii)the acquisition of more than fifty percent (50%) of the common stock of the
Company (with all classes or series thereof treated as a single class) by any
person or group of persons;
(iii)a reorganization of the Company wherein the holders of common stock of the
Company receive stock in another company (other than a subsidiary of the
Company), a merger of the Company with another company wherein there is a fifty
percent (50%) or greater change in the ownership of the common stock of the
Company as a result of such merger, or any other transaction in which the
Company (other than as the parent corporation) is consolidated for federal
income tax purposes or is eligible to be consolidated for federal income tax
purposes with another corporation; or
(iv)in the event that the common stock is traded on an established securities
market, a public announcement that any person has acquired or has the right to
acquire beneficial ownership of more than fifty percent (50%) of the
then-outstanding common stock and for this purpose the terms “person” and
“beneficial ownership” shall have the meanings provided in Section 13(d) of the
Securities and Exchange Act of 1934 or related rules promulgated by the
Securities and Exchange Commission, or the commencement of or public
announcement of an intention to make a tender offer or exchange offer for more
than fifty percent (50%) of the then outstanding Common Stock.
(i)Section 409A. Notwithstanding anything to the contrary in this Agreement, any
cash severance payments otherwise due to Executive pursuant to this Section 6 or
otherwise on or within the six-month period following Executive's termination
will accrue during such six-month period and will become payable in a lump sum
payment on the date six (6) months and one (1) day following the date of
Executive's termination, provided, that such cash severance payments will be
paid earlier, at the times and on the terms set forth in the applicable
provisions of this Section 6, if the Company reasonably determines that the
imposition of additional tax under Code Section 409A, will not apply to an
earlier payment of such cash severance payments. In addition, this Agreement
will be deemed amended to the extent necessary to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Code Section 409A and any temporary, proposed or final Treasury Regulations and
guidance promulgated thereunder and the parties agree to cooperate with each
other and to take reasonably necessary steps in this regard.




--------------------------------------------------------------------------------




7.Non-Solicitation and Non-Disclosure.
(a)Non-Solicitation. During the period commencing on the date of this Agreement
and continuing until the first anniversary of the date when the Executive's
Employment terminated for any reason, the Executive shall not directly or
indirectly, personally or through others, solicit or attempt to solicit (on the
Executive's own behalf or on behalf of any other person or entity) the
employment of any employee of the Company or any of the Company's affiliates.
(b)Proprietary Information. As a condition of employment, the Executive has
entered into a Proprietary Information and Inventions Agreement with the Company
dated _________, which is incorporated herein by reference.
8.Successors.
(a)Company's Successors. This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company's business and/or assets. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company's business and/or
assets which becomes bound by this Agreement.
(b)Executive's Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive's
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
9.Miscellaneous Provisions.
(a)Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by overnight courier, U.S. registered or certified
mail, return receipt requested and postage prepaid. In the case of the
Executive, mailed notices shall be addressed to the Executive at the home
address which the Executive most recently communicated to the Company in
writing. In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Secretary.
(b)Modifications and Waivers. No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by the Executive and by an authorized officer of the
Company (other than the Executive). No waiver by either party of any breach of,
or of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.
(c)Whole Agreement. No other agreements, representations or understandings
(whether oral or written) which are not expressly set forth in this Agreement
have been made or entered into by either party with respect to the subject
matter of this Agreement. This Agreement and the Proprietary Information and
Inventions Agreement contain the entire understanding of the parties with
respect to the subject matter hereof, and supersede and replace all prior
agreements and understandings concerning the subject matter of this Agreement
and Executive's relationship with the Company.
(d)Withholding Taxes. All payments made under this Agreement shall be subject to
reduction to reflect taxes or other charges required to be withheld by law.
(e)Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California without
applications of its provisions with respect to choice of law, except for the
Arbitration provision in paragraph 11, below, which is governed by the Federal
Arbitration Act, 9 U.S.C. § 1 et seq.
(f)Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(g)Arbitration. In consideration of Executive's employment with the Company, its
promise to arbitrate all employment-related disputes, and Executive's receipt of
the compensation, pay raises, and other benefits paid to Executive by the
Company, at present and in the future, Executive agrees that any and all
controversies, claims, or disputes with anyone (including the Company and any
employee, officer, director, shareholder, or benefit plan of the Company, in
their capacity as such or otherwise), arising out of, relating to, or resulting
from Executive's employment with the Company or the termination of Executive's
employment with the Company, including any breach of this Agreement, shall be
subject to binding arbitration under the arbitration provisions set forth in
California Code of Civil Procedure Sections 1280 through 1294.2 (the “Act”), and
pursuant to California law. The Federal Arbitration Act shall continue to apply
with full force and effect notwithstanding the application of procedural rules
set forth in the Act. Disputes that Executive agrees to arbitrate, and thereby
agrees to waive any right to a trial by jury, include any statutory claims under
local, state, or federal law, including, but not limited to, claims under
Title VII of the Civil Rights Act of 1964, the Americans With Disabilities Act
of 1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the Sarbanes-Oxley Act, the Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, the
Family and Medical Leave Act, the California Family Rights Act, the California
Labor Code, claims of harassment, discrimination, and wrongful termination, and
any statutory or common law claims. Notwithstanding the foregoing, Executive
understands that nothing in this Agreement constitutes a waiver of Executive's
rights under Section 7 of the




--------------------------------------------------------------------------------




National Labor Relations Act. Executive further understands that this agreement
to arbitrate also applies to any disputes that the Company may have with
Executive.
(h)Procedure. Executive agrees that any arbitration will be administered by
Judicial Arbitration & Mediation Services, Inc. (“JAMS”), pursuant to its
Employment Arbitration Rules & Procedures (the “JAMS Rules”), which are
available at http://www.jamsadr.com/rules-employment-arbitration/ and from Human
Resources. Executive agrees that the arbitrator shall have the power to decide
any motions brought by any party to the arbitration, including motions for
summary judgment and/or adjudication, and motions to dismiss and demurrers,
applying the standards set forth under the California Code of Civil Procedure.
Executive agrees that the arbitrator shall issue a written decision on the
merits. Executive also agrees that the arbitrator shall have the power to award
any remedies available under applicable law, and that the arbitrator shall award
attorneys' fees and costs to the prevailing party, where provided by applicable
law. Executive agrees that the decree or award rendered by the arbitrator may be
entered as a final and binding judgment in any court having jurisdiction
thereof. Executive understands that the Company will pay for any administrative
or hearing fees charged by the arbitrator or JAMS except that Executive shall
pay any filing fees associated with any arbitration that Executive initiates,
but only so much of the filing fees as Executive would have instead paid had
Executive filed a complaint in a court of law. Executive agrees that the
arbitrator shall administer and conduct any arbitration in accordance with
California law, including the California Code of Civil Procedure and the
California Evidence Code, and that the arbitrator shall apply substantive and
procedural California law to any dispute or claim, without reference to rules of
conflict of law. To the extent that the JAMS Rules conflict with California law,
California law shall take precedence. Executive agrees that any arbitration
under this agreement shall be conducted in Santa Clara County, California.
(i)Remedy. Except as provided by the Act and this Agreement, arbitration shall
be the sole, exclusive, and final remedy for any dispute between Executive and
the Company. Accordingly, except as provided for by the Act and this Agreement,
neither Executive nor the Company will be permitted to pursue court action
regarding claims that are subject to arbitration.
(j)Administrative Relief. Executive understands that this Agreement does not
prohibit Executive from pursuing an administrative claim with a local, state, or
federal administrative body or government agency that is authorized to enforce
or administer laws related to employment, including, but not limited to, the
Department of Fair Employment and Housing, the Equal Employment Opportunity
Commission, the National Labor Relations Board, or the Workers' Compensation
Board. This Agreement does, however, preclude Executive from pursuing court
action regarding any such claim, except as permitted by law.


(k)    Voluntary Nature of Agreement. Executive acknowledges and agrees that
Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Executive acknowledges and agrees
that Executive has carefully read this Agreement and that Executive has asked
any questions needed for Executive to understand the terms, consequences, and
binding effect of this agreement and fully understand it, including that
Executive is waiving Executive's right to a jury trial. Finally, Executive
agrees that Executive has been provided an opportunity to seek the advice of an
attorney of Executive's choice before signing this agreement.
(l)No Assignment. This Agreement and all rights and obligations of the Executive
hereunder are personal to the Executive and may not be transferred or assigned
by the Executive at any time. The Company may assign its rights under this
Agreement to any entity that assumes the Company's obligations hereunder in
connection with any sale or transfer of all or a substantial portion of the
Company's assets to such entity.
(m)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


[The remainder of this page intentionally left blank.]




    














--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.


 
 
ALIGN TECHNOLOGY, INC.
 
 
By: /s/ Thomas M. Prescott
 
 
Thomas M. Prescott


 
 
President and CEO


 
 
 







